DETAILED ACTION
Claims 1 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. MPEP 608.01(m).  Therefore, the periods after e.g. “a”, “b”, etc. should be deleted and replaced with parenthesis.  Claim 1 recites “said the buckle” in line 6 which should be either “the buckle” or “said buckle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein a plurality of gas canisters” in line 13, however “a plurality of gas canisters” is already recited in line 12.  It is unclear if a different set of a plurality of gas canisters are be referred to, or if it is the same plurality of canisters.  The examiner is interpreting this second recitation to refer to the same plurality of canisters.
Claim 1 recites “the leg” in line 17, however only a plurality of legs has been recited.  It is unclear if this recitation is to a single leg of the plurality of legs or if this is a different leg altogether.  For examination purposes this is interpreted as “to inflate each leg of the plurality of legs”.
Claim 1 recites “the plurality of gas conduit extends the length of the leg”.  It is unclear if there must be a plurality of gas conduit in each leg, or if there must be a gas conduit of the plurality of gas conduit that extends the length of each leg of the plurality of legs.  The examiner is interpreting this as “at least one of the plurality of gas conduit extends the length of each of the plurality of legs”. 
The term "small" in claim lines 23, 24, and 28 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, what one person may consider “small” another many consider “large” or even “average” sized.
Claim 1 recites “a power source” in both line 29 and 30.  It is unclear if there is a requirement for two power sources, or if the same power source is recited twice.  The examiner is interpreting the second recitation as “the power source”.  Even with a recitation of “the power source” the limitation “the power source is provided” creates confusion as claim 1 already recites that the safety device comprises “a power source”.  It is unclear what the difference then is between the recitation in line 29 and that of line 30.
Claim 1 recites “to deploy the gas canister and inflate the legs” in line 33.  It is unclear if a single gas canister is being utilized to inflate all of the legs or if each gas canister inflates a corresponding leg.  The examiner is interpreting this to mean “each gas canister of the plurality of gas canisters and inflate a corresponding leg of the plurality of legs”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbien et al. (US 20150101112) in view of Hyde et al. (US 20190069612), Taheri (US 4637074), Dainese (WO 2021116931), and Goossens (US 4668417).
Regarding claim 1, Balbien describes a safety device (see Fig. 3D) using electroviscous fluids which is comprised of: 
a. a harness (belt 1-6); wherein the harness is of a predetermined shape (has a predetermined shape); 
c. a plurality of legs (packets 8-1 through 8-5, para. 0050); wherein the plurality of legs are attached to the harness (are attached); 
d. a plurality of gas canisters (air tanks 3-3, para. 0043, para. 0044 describing multiple gas canisters); wherein a plurality of gas canisters (3-3) are placed adjacent to the rolled-up legs on the harness (see Fig. 3-D).
The device of Balbien does not explicitly describe a plurality of valves; wherein the plurality of valves allow the flow of gas to inflate the leg, a buckle; said the buckle is integral to the harness; a power source; wherein a power source is provided; 
Balbien does describe that the packets are enabled directly from their own air tank, but does not describe that valves are utilized (para. 0044).  
In related art for safety devices, Hyde describes a similar system that includes a valve system for selectively inflating cushions (para. 0033), a buckle (buckle half 14 and 16) and a power source (battery to power controller, claim 4).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Balbien to:
include the valve system of Hyde so that the cushions could be inflated selectively (Hyde, para. 0044, Balbien, para. 0045 describing selective engagement);
include the buckle of Hyde do that the belt could be secured and removed with no or minimal fine motor activities (Hyde, para. 0005);
and to include a power supply so that the controller would be able to function (see Hyde, claim 4, Balbien, para. 0045 describing control system to enable particular switches).
The device of Balbien does not explicitly describe said legs are rolled up when the device has not been activated.
In related art for safety devices, Taheri describes that said legs (envelope, 90 or 92) are rolled up (see Fig. 6, col. 5, ll. 18-24) when the device has not been activated.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Balbien to have the device stored in such a manner so that the legs could be neatly stored and also to permit the legs to thrust radially outward to provide cushioning (see Taheri, col. 5, ll. 25-30). 
The device of Balbien does not explicitly describe a plurality of gas conduit; wherein the plurality of gas conduit is a predetermined shape; wherein the plurality of gas conduit extends the length of the leg; a plurality of small gas conduit passages; wherein the plurality of small gas conduit passages extend outward from the gas conduit; a plurality of gas pockets; wherein the plurality of gas pockets are attached to the small gas conduits, but rather, Balbien is silent as to any internal structure of the legs. 
In related art for safety devices Kim describes a plurality of gas conduit (see annotated Figs below); wherein the plurality of gas conduit is a predetermined shape (is not a liquid or gas, so it has a predetermined shape); wherein the plurality of gas conduit extends the length of the leg (extends the length of the protected component); a plurality of small gas conduit passages (see annotated Figs. below); wherein the plurality of small gas conduit passages extend outward from the gas conduit (see annotated Figs. below); a plurality of gas pockets (see annotated Figs. below); wherein the plurality of gas pockets are attached to the small gas conduits (see annotated Figs. below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the legs of Balbien to include the structure of Dainese in order to permit control the expansion of the inflatable element (p. 9, ll. 5-10), permit the shape of the structure to be known prior to inflating the structure (p. 5, ll. 10-14, Dainese), and to control and limit the amount of gas necessary to inflate the inflatable element (p. 5, ll. 33-35, Dainese).  It is noted that in this modification each of the legs is formed in a similar manner as to that of Dainese such that the combination includes multiple conduits, gas pockets, and small gas conduit passages.  
The device of Balbien does not explicitly describe and electro-viscous fluid; wherein electro-viscous fluids create the reaction to deploy the gas canister and inflate the legs, but rather is silent as to how the gas canisters are actuated to release gas.
In related art for valve actuation, Goossens describes that EVFs are useful wherever powerful forces are required to be transmitted by means of low electric output such as in valves (Goossens, col. 1, ll. 16-20).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Balbien as modified to include an electro-viscous fluid so that a lower electric output could be utilized to active the valves (Goossens, col. 1, ll. 16-20).

    PNG
    media_image1.png
    588
    779
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include auto-inflation systems (see particularly Gelston et al., US 20140123374) as well as references that include various baffle and inflation structures (see particularly Kim et al., KR100842427). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732